Citation Nr: 0926528	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-35 407	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of both shoulders with bursitis 
and tendinopathy, claimed as a bilateral shoulder condition 
manifested by joint pain and numbness, classified as an 
undiagnosed illness resulting from Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the Veteran's claims 
file was subsequently transferred to the Manila RO.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1980 to August 1992.

2.  On June 2, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


